                                                                1




1           IN THE UNITED STATES DISTRICT COURT
                  DISTRICT OF SOUTH DAKOTA
2                    SOUTHERN DIVISION

3    EMIL FLUTE and            ) Civil Action No. 18-4112
     PATRICIA FLUTE,           )
4                              )
                               )
5          Plaintiffs,         )
                               )
6    vs.                       )
                               )
7    UNITED STATES OF AMERICA, )
                               )
8                              )
           Defendant.          )
9

10   ____________________________________________________

11               DEPOSITION OF LAURA DONOHUE
     ____________________________________________________
12

13

14   Taken on behalf of the Plaintiffs at 224 South Bluff

15   Street, Winnebago, Nebraska, on Wednesday, May 19, 2021,

16   at 8:13 a.m.

17

18

19

20                     *   *    *    *

21       Court Reporter:   Marcia L. Mahon, CSR, RPR
                           MM Court Reporting
22                         1402 Elgin Avenue
                           South Sioux City, NE 68776
23                         (712) 259-2625

24                     *   *    *    *

25
                                                    2




1                   A P P E A R A N C E S

2

3    For the Plaintiffs:

4             MR. DAVID J. KING
              Attorney at Law
5             King Law Firm
              141 N. Main Avenue
6             Suite 700
              Sioux Falls, South Dakota     57104
7             (605) 332-4000

8

9    For the Defendant:

10            MS. DELIA M. DRULEY
              Attorney at Law
11            Assistant U.S. Attorney
              PO Box 2638
12            Sioux Falls, South Dakota     57104
              (605) 330-4402
13

14

15

16                    *    *    *    *

17   Also Present: Emil Flute

18                    *    *    *    *

19

20

21

22

23

24

25
                                                      3




1                     C O N T E N T S

2                                              Page

3    Examination by Mr. King at 8:13 a.m.      4

4    End of Proceedings, 10:04 a.m., 5-19-21   51

5    Certificate of Reporter                   52

6

7                     *    *    *    *

8    No exhibits marked.

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                              4




1                         LAURA DONOHUE,

2    having been first duly sworn, testified as follows:

3                           EXAMINATION

4    By Mr. King at 8:13 a.m.:

5        Q     Good morning!

6        A     Morning.

7        Q     What is your name?

8        A     Laura Donohue.

9        Q     Laura, tell me about you.    Where do you

10   live?

11       A     I live in Le Mars, Iowa.    Born and raised.

12       Q     How old are you, Laura?

13       A     51.

14       Q     Are you married?

15       A     I am divorced.

16       Q     How many kids do you have?

17       A     Two kids, three grandkids.

18       Q     Have you ever testified in court before?

19       A     No.

20       Q     Have you ever had your deposition taken

21   before?

22       A     No.

23       Q     Well, a deposition is a legal statement

24   under oath, and it is -- you know, it's taken down

25   by a court reporter.    We need oral responses.   So
                                                                5




1    like when you just nodded your head, I know exactly

2    what you mean.      It's just we need oral responses

3    today.

4        A       Okay.

5        Q       Does that sound fair?

6        A       Okay.

7        Q       So what do you do at Twelve Clans?

8        A       I am a nurse in the outpatient clinic.

9        Q       Tell me about your job duties.

10       A       I am in charge of the telemedicine.   We

11   have specialists from all over the country.      Kind of

12   do Zoom meetings for the specialty clinics:

13   endocrinology, gastroenterology, rheumatology,

14   psychiatry, internal med.

15       Q       Podiatry as well?

16       A       No.

17       Q       So do you know Emil Flute?

18       A       He is one of my telemed patients.

19       Q       And did you work for Indian Health

20   Services at the Winnebago Hospital in April of 2017?

21       A       Yes.

22       Q       What did you do for them?

23       A       2017?    I'm not sure what department, where

24   I was at.    Either ER or inpatient.    I don't think I

25   was in the outpatient yet.
                                                             6




1        Q    Okay.   And tell me about the Winnebago

2    Indian Health Service Hospital in 2017.

3        A    I honestly don't remember if that's when

4    we were switching over to the tribe.   I don't

5    honestly remember 2017.   I have been here since

6    2004.

7        Q    Do you know Dr. Horlebein?

8        A    Was he the podiatrist?

9        Q    Yeah, he was.

10       A    I didn't have much interaction with him.

11       Q    Why is that?

12       A    I think I was down in the clinic, but the

13   podiatry department was upstairs.   So podiatry would

14   have been on the second floor.   Outpatient clinic is

15   on the main floor.

16       Q    Do you know Patricia Flute?

17       A    Yes.

18       Q    Nice lady?

19       A    Yes.

20       Q    And how would you describe Emil Flute?

21       A    He has been very cordial to me.   I haven't

22   had any adverse interactions with him.

23       Q    Nice man?

24       A    Yes.

25       Q    Are you aware that he has rheumatoid
                                                               7




1    arthritis?

2           A    Yes.

3           Q    And how did you become aware of that?

4           A    When his provider would have put in a

5    consult for him to see the telemedicine

6    rheumatologist.     I believe that's what we were

7    seeing him for.

8           Q    So I represent Emil and his wife Patricia

9    in a claim against the federal government, the IHS,

10   as a result, we allege, of the repeated use of some

11   podiatry instruments, okay?

12          A    Okay.

13          Q    Are you aware of that issue?

14          A    I had heard things.   That's why he was

15   gone, and there was some issues, and they had to do

16   some testing, but direct interaction?      No.

17          Q    Okay.   So you don't know much about this

18   case?

19          A    I do not.

20          Q    All right.   Who did you talk to in

21   preparing for your deposition today?

22          A    I think I talked with Delia over a year

23   ago.    We were supposed to talk yesterday, and I had

24   jury duty, and so David had advised me to not look

25   into anything, and I have not.     So I don't know much
                                                            8




1    about this.

2        Q    Sure.     So as part of your job duties in

3    2017, was it your -- did you have any -- anything to

4    do with the sterilization of the equipment?

5        A    Absolutely not.

6        Q    Did you have anything to do with the

7    checking in and checking out of the sterilized

8    equipment?

9        A    No.

10       Q    You had very little contact with the

11   podiatry clinic?

12       A    Correct.

13       Q    You don't dispute that Mr. Flute was a

14   patient of the hospital --

15       A    Correct.

16       Q    -- in 2017.     Do you know whether or not

17   the podiatry clinic was using single-use?

18       A    I do not.

19       Q    Were you instructed on OSHA standards as

20   part of your training?

21       A    Oh, I'm sure when I started in 2004, '5.

22       Q    Where did you go to school at?

23       A    Sioux City, at Western Iowa Tech.

24       Q    What high school did you go to?

25       A    Le Mars Community.
                                                             9




1        Q    What year did you graduate?

2        A    '87.

3        Q    What year did you graduate from WIT?

4        A    I was a late bloomer.    I graduated in '99.

5        Q    What was your degree in?

6        A    Nursing.    Associate's degree in nursing.

7        Q    Two-year program?

8        A    Yes.

9        Q    Have you had any additional training since

10   that time?

11       A    Schoolwise?    No.

12       Q    Were you trained in the sterilization of

13   medical equipment as part of your training at WIT?

14       A    No.

15       Q    Was it limited to a certain type of

16   nursing, your training?

17       A    No.    It was -- first year it was LPN,

18   licensed practical nurse, and the second year was

19   registered nurse.

20       Q    And you're still a -- fully licensed and

21   all of that stuff?

22       A    Yes.

23       Q    Do you know Elizabeth Roberts?

24       A    Yes.

25       Q    Sophia Perttula?
                                                              10




1        A      Yes.

2        Q      Crystal Shields?

3        A      Yes.

4        Q      How do you know Elizabeth Roberts?

5        A      Coworker, former coworker.

6        Q      Where did she work?

7        A      I believe it was on the inpatient floor.

8        Q      Okay.   Which floor is the inpatient floor?

9        A      The second floor.

10       Q      And where do they sterilize the podiatry

11   equipment at?

12       A      On the second floor.   There is a separate

13   area.

14       Q      And she worked on the second floor?

15       A      Yes, I believe.

16       Q      And do you know what specific unit, I

17   guess you would say, she was assigned to?

18       A      Specifically, I would have to say the

19   inpatient.

20       Q      Do you know whether or not Mr. Flute,

21   during that time frame, was treated on an inpatient

22   or outpatient basis?

23       A      I do not know for sure.

24       Q      Have you ever reviewed Mr. Flute's medical

25   records?
                                                             11




1        A    Just my portion when I have had to do with

2    the telemed.   Regarding this?   No.

3        Q    What can you tell us about Mr. Flute's

4    medical condition?

5        A    Honestly, off the top of my head, I can't

6    even tell you which doctor he spoke with.   He has

7    been going to another one.   We haven't had follow-up

8    for a while, so I have had not had any contact in

9    his chart recently.

10       Q    We know that he has rheumatoid arthritis.

11       A    Yes.

12       Q    And does he have diabetes as well?

13       A    I'm not for sure.

14       Q    Do we know that he has podiatry issues,

15   medical issues?

16       A    I do not know that for sure.

17       Q    And Sophia Perttula?

18       A    She's a former coworker on the inpatient

19   floor.

20       Q    And what happened to Sophia Perttula?

21       A    Regarding?

22       Q    Was she fired?   Did she quit?

23       A    I don't know.

24       Q    Do you know her socially?

25       A    No.
                                                               12




1        Q      Do you know Elizabeth Roberts socially?

2        A      No.

3        Q      How about Crystal Shields?

4        A      No.

5        Q      You don't socialize with coworkers outside

6    of work?

7        A      I live in Le Mars.    It's an hour away.

8        Q      So that's a no?

9        A      I do socialize with some coworkers.    Those

10   three in particular, no.

11       Q      Who do you socialize with?

12       A      Elizabeth Dreesen.    Heather Petersen, the

13   case work managers up there, Aftan Phipps.

14       Q      Are any of those people your superiors?

15       A      Elizabeth Dreesen is the supervisor.

16       Q      What does she supervise?

17       A      The outpatient clinic.

18       Q      Was she the supervisor back in 2017?

19       A      I don't believe so.

20       Q      And Crystal Shields, what was her job?

21       A      She was also inpatient, I believe.

22       Q      Did you work with her much?

23       A      No.

24       Q      His blood work -- Emil's blood work was

25   done here at Winnebago, IHS.
                                                            13




1        A    I would assume.    I don't know.   I don't

2    have any part of the lab.

3        Q    What do you know about Dr. Horlebein's

4    employment with IHS?

5        A    I just know that it was terminated.

6        Q    Do you know why?

7        A    I had heard rumors after the fact, but as

8    a definite, I don't believe they ever gave a

9    statement.

10       Q    What rumors did you hear?

11       A    Just that he was reusing equipment, and

12   then it was -- it was just a handle, but that's

13   all -- that's all I ever really heard.

14       Q    Are you aware of any complaints against

15   Dr. Horlebein?

16       A    Yes.    I had heard there were a few.

17       Q    By staff?

18       A    Oh, no.    Just concerned citizens.   I had

19   to take some phone calls about people wondering

20   about testing.

21       Q    What were concerned citizens saying?

22       A    They were concerned they were going to

23   catch something because of his practice.    We just

24   gave them basic information, and I believe they had

25   someone designated to assist the patients with
                                                            14




1    testing.

2        Q      The patients where he had reused the

3    chisel blade handle?

4        A      Right.

5        Q      Who was that person that they designated?

6        A      I don't remember.

7        Q      Is that person still here?

8        A      I don't know.

9        Q      Do you know who Carla Hallum is?

10       A      Yes.

11       Q      Who is Carla Hallum?

12       A      She's a former coworker.   She worked on

13   the second floor.

14       Q      What did she do on the second floor?

15       A      Inpatient, I believe.

16       Q      Was she a supervisor?

17       A      No.

18       Q      What level was she on, do you know?

19       A      Just RN.

20       Q      Now, according to the medical records,

21   Mr. Flute had an open ulcer on his left foot.

22       A      Okay.

23       Q      And do you know what an open ulcer is?

24       A      Yes.

25       Q      What's an open ulcer?
                                                               15




1        A      Normally around here it's the diabetic

2    open ulcer where it's through the second stage

3    thickness of the foot.

4        Q      What does second stage thickness of the

5    foot mean?

6        A      Past the epidermis and into the dermis

7    usually.   Sometime if it's in the third stage where

8    it goes into the muscle.

9        Q      Is that more subject to infection?

10       A      Yes.

11       Q      Why is that?

12       A      It's deeper into the tissue, it's harder

13   to heal.

14       Q      Why does that usually develop?

15              MS. DRULEY:    Objection.   Beyond the scope

16       of this deposition.     She's not designated as an

17       expert witness.

18       Q      Thank you.    Go ahead.

19       A      Most of the time it's related to diabetes.

20   If the blood sugars are out of control, you get more

21   increased infections, especially in your feet due to

22   numbness and tingling diabetic neuropathy.     Don't

23   notice the sore is there, and it goes deeper.     It's

24   harder to heal.

25       Q      Doesn't have the protection of the outer
                                                             16




1    layer of skin, right?

2        A    Correct.    The outer layer is gone.

3        Q    And Mr. Flute was on, and is on -- let me

4    ask a different question.

5                    Mr. Flute is immunocompromised.    Is

6    that true?

7        A    I do not know what medications he is on.

8    If he is on any biologics, I don't know.

9        Q    Is somebody with rheumatoid arthritis, do

10   they have a medical disorder of their immune system?

11       A    Yes.

12            MS. DRULEY:    Again, I want to object.

13       It's beyond the scope of jurisdictional

14       discovery, and she's not designated as an

15       expert for either party.    Go ahead and answer.

16       A    Yes.

17       Q    And in a person with rheumatoid arthritis,

18   it's an autoimmune disease, right?

19            MS. DRULEY:    Same objection.

20       A    Correct.

21       Q    And an autoimmune disease means that your

22   own system, your own immune system is attacking --

23   well, in rheumatoid arthritis -- your joints.

24            MS. DRULEY:    Again, same objection.

25       A    Correct.
                                                              17




1        Q       And it attacks the synovial fluid; is that

2    right?

3                MS. DRULEY:   Same objection.

4        A       Correct.

5        Q       What is the synovial fluid?

6        A       It's in between the joint spaces.

7        Q       So I'm going to refer you to a medical

8    record dated 5-10 of '17 for Mr. Flute, which was

9    signed by John Horlebein, and I'll have you read

10   that for me.

11       A       Do you want me to read it out loud?

12       Q       No.   Just read it to yourself.

13                     So you've had an opportunity to

14   review that report.

15       A       Just right now.

16       Q       And I had earlier incorrectly said left

17   foot, but according to the medical record, and

18   according to Mr. Flute, it's right foot.

19       A       Correct.

20       Q       And it says he has an RA nodule plantar

21   ulcer in the record; is that correct?

22       A       I guess.   I don't have it in front of me

23   now to review again.

24       Q       And it talks about a sterile dressing that

25   was used.
                                                              18




1        A      Talks about a TL Adhesive dressing.

2        Q      What's a TL Adhesive dressing?

3        A      Just a brand.    A special -- I don't --

4        Q      Not something you --

5        A      I just know it's --

6        Q      -- work with?

7        A      -- a dressing.    I don't.   It's a type of

8    dressing that they have upstairs.

9               MS. DRULEY:    David, can I just have a

10       standing objection to this line of questioning

11       so I don't have to interrupt you?        That it's

12       beyond the scope of jurisdictional discovery.

13       She didn't actually treat this patient, and

14       she's not designated as an expert, and then

15       I'll let you go without interrupting.

16       Q      You're fine.

17                   What is Xeroform?

18       A      It's another type of dressing.     It's a

19   Vaseline gauze.

20       Q      And then it says one percent SSD cream.

21       A      Sulfa -- I believe it's sulfasalazine

22   cream.   It's just a medicated ointment.

23       Q      And it says that the dressing changes with

24   modified postop shoe.     Is that correct?   You can

25   look at the record again if you would like.
                                                             19




1        A     Modified postop shoe, and I don't know

2    what those insoles are.

3        Q     That's fine.

4        A     Maybe a special insole.

5        Q     And in terms of the ulcer, it says that

6    there is an ulcer present.    What does that mean?

7        A     A sore, open area.

8        Q     And then it says, focused PE.   Do you know

9    what that means?    Does that mean physical exam?

10       A     Yes.

11       Q     And then it says, right foot sub third MPJ

12   ulcer.   Do you know what that means?

13       A     All right.    So right foot -- would be the

14   third toe at the MP joint.

15       Q     What's the MP joint?

16       A     On your toe, this is your MP (indicating).

17       Q     So right at the base?

18       A     Yes.    I would assume underneath.

19       Q     Then it says there is a positive

20   debridement.   What does debridement mean?

21       A     Where they would take a tool and clean off

22   the dead areas.

23       Q     Surgical tool?

24       A     Correct.

25       Q     And then there is a measurement that says
                                                               20




1    three millimeters times three millimeters one

2    millimeter depth.

3           A    Right.    So that's the size of the ulcer

4    that Dr. Horlebein would have measured.     Those are

5    his measurements.      So it's three millimeters across

6    by three millimeters wide, and one millimeter deep.

7           Q    Okay.    Is it the policy, or was it the

8    policy in 2017 that a doctor would meet with a

9    patient alone, or would he always have a nurse with

10   him?

11          A    I'm not sure.    I didn't work with Dr.

12   Horlebein.

13          Q    There is a statement there that says

14   granular wound base.      What does that mean?

15          A    The base of the wound was red and looked

16   granular.    So it was -- if it's red, usually that

17   means the skin is alive.

18          Q    And it says under the assessment, healing

19   RA male preference ulcer subthird MPJ of the right

20   foot; is that right, under the assessment part?

21          A    Yes.

22          Q    And then the plan was a debridement?

23          A    Yes.

24          Q    And what's a debridement?

25          A    It's where they clean out the dead tissue.
                                                               21




1        Q       Surgical procedure?

2        A       Well, invasive.

3        Q       When you use the term "invasive," what do

4    you mean?

5        A       It's an invasive procedure where we have

6    to have consent and a time out.

7        Q       Sure.   And invasive also means it's inside

8    the body, right?

9        A       Yes.

10       Q       On Mr. Flute's 5-4-17 medical record, also

11   signed by Dr. Horlebein, it says at the bottom,

12   wound care was rendered and a dressing was applied.

13       A       Uh-huh.    Yes.

14       Q       When they say "dressing," is that sterile

15   or unsterile, do you know?

16       A       I do not know.

17       Q       Are some sterile and some not sterile

18   dressings?

19       A       We use all sterile supplies.   It just

20   depends on how he wrote the order.

21       Q       I'm going to have you look at the record

22   from 5-3 of '17.      Under the plan, it indicates a

23   sharp debridement.      Did I get that right?

24       A       Yes.

25       Q       Do you know what a sharp debridement is?
                                                               22




1        A    I don't.

2             MS. DRULEY:    Objection.    Asked and

3        answered, and I'm going to reassert that it's

4        outside of jurisdictional discovery.     She

5        didn't provide podiatry patient care and she is

6        not designated as an expert.      Go ahead and

7        answer.

8        A    The difference between a sharp debridement

9    and just debridement, I do not know the difference.

10       Q    Okay.     That's fair.   In your experience

11   with Mr. Flute, was he compliant with his treatment?

12       A    I honestly don't recall.      It's been over a

13   year, I believe, since I have had him in my telemed

14   clinic, and we do some of the follow-ups by

15   telephone calls.

16       Q    And I'll have you look at this record of

17   4-28.

18       A    (Witness complies.)

19       Q    Have you had an opportunity to look at

20   this?

21       A    Yes.

22       Q    And it describes -- the medical records

23   identify Mr. Flute as a high-risk RA patient.

24       A    Okay.

25       Q    Is that accurate?
                                                             23




1          A   I don't know.

2          Q   Okay.    It's accurate based on the medical

3    record.

4          A   Right.

5          Q   Do you know what a high-risk RA patient

6    is?

7          A   From what I know, it would be one that's

8    on biologics.   It puts them at increased risk of

9    infections.   I do not know what medications

10   Mr. Flute is on.

11         Q   Did you ever work in RA, or the -- with

12   the rheumatologist here?

13         A   No.   Just the telemed.

14         Q   Were you ever interviewed by Indian Health

15   Service with regard to anything related to John

16   Horlebein?

17         A   No.

18         Q   Were you ever involved in any review

19   committee of the medical records on Mr. Flute?

20         A   No.

21         Q   I'm going to have you read the medical

22   record for Mr. Flute of 4-24-17.

23         A   (Witness complies.)

24         Q   Have you had an opportunity to review that

25   record?
                                                             24




1          A   Yes.

2          Q   And it talks about -- and I'm quoting

3    here, "Assessment:    A patient with significant

4    dislocated MPJ's" -- I'll just kind of restart with

5    it.

6                     "A patient with significant

7    dislocated MPJ's of the right foot causing a

8    pressure ulcer subthird MPJ," and that's the ulcer

9    that you mentioned previously, correct?

10         A   Correct.

11         Q   And they had taken a measurement that day,

12   and it was an eight millimeter diameter down from 25

13   millimeters.

14         A   Correct.

15         Q   And then it says on the plan, light

16   peri-callus debridement, one percent SSD cream,

17   Xeroform, one-quarter inch felt, forefoot pad with

18   tincture of benzoin to peridskin (sic) regions,

19   gauze dressing, apply tennis shoe.      That's at the

20   plan portion of that record.      Is that accurate?

21         A   Yes.

22         Q   Does that describe a surgical procedure?

23         A   I'm not sure.    I'm not sure what a light

24   peri-callus debridement is.

25         Q   Okay.    That's fair.    Do you know what
                                                                25




1    benzoin is?

2           A     It's a little brown -- comes usually on a

3    Q-tip, and you put it around the wound.      We use it

4    for Steri-Strips, makes them stick.

5           Q     What does peridskin (sic) regions mean?

6           A     I do not know.

7           Q     So there was a letter written by Kevin

8    Stiffarm, acting CEO, Department of Health and Human

9    Services, Public Health Service, to Mr. and Mrs.

10   Flute.     Have you ever seen that letter?

11          A     No.

12          Q     Are you aware that a letter went out from

13   DHS?

14          A     Yes.

15          Q     How did you become aware of that?

16          A     I don't know if it was in an email, or if

17   they had a meeting, where they just kind of told us

18   very little of what happened, but they were sending

19   out -- it was more so because the nurses were going

20   to be getting the phone calls from these patients.

21          Q     And what did they tell you to tell the

22   patients that called in?

23          A     I don't recall specifically.    It was more

24   of a yes, we'll do the testing.     It was a lot of

25   calming people down, you know.     I had one lady I had
                                                              26




1    to bring her into my office.     She was very upset.

2    But as to who did the setting up of the labs, the

3    appointment, I don't recall.

4        Q       Were you involved in any of the testing?

5        A       No.

6        Q       Who did the testing on the affected

7    patients?

8        A       Whatever lab personnel.

9        Q       Do you know how the contamination was

10   discovered?

11       A       I am not.

12       Q       Are you aware that the podiatry clinic in

13   2017 was temporarily closed?

14       A       Before or after?

15       Q       After.

16       A       After, yes.

17       Q       And how did you become aware of that?

18       A       We do some of the scheduling, and told not

19   to schedule.

20       Q       How long was it closed, do you know?

21       A       I don't know.

22       Q       And then they talked about implementing

23   procedures to ensure future incidents like this

24   don't occur.

25                     Do you know what procedures were
                                                             27




1    implemented to ensure that future events like this

2    don't occur?

3        A      I do not.

4        Q      In the recommendations from the Department

5    of Health and Human Services -- and I just had you

6    review the letter -- recommended that patients of

7    the hospital be tested for hepatitis B, hepatitis C,

8    and HIV.

9        A      Correct.

10       Q      And it sounds like -- do you know how many

11   patients were affected, by the way?

12       A      For some reason I'm thinking 35.   I'm not

13   positive on that.

14       Q      And you have worked here since 2004?

15       A      Correct.

16       Q      And you were aware that in 2015 the

17   hospital lost Medicaid funding, right?

18       A      Correct.

19       Q      Why was that?

20       A      The specifics, I don't remember.

21       Q      Was it due to poor patient care?

22       A      I don't remember what the -- the final

23   reason was.

24       Q      Did it lead to a patient death, do you

25   know?
                                                              28




1        A       I don't know.

2        Q       Who did Winnebago IHS treat?

3        A       Native Americans.

4        Q       Did they have to be a member of a certain

5    tribe?

6        A       No.

7        Q       How do you determine if somebody is Native

8    American?

9        A       How do I personally?

10       Q       Do you know how they determine whether --

11       A       They ask for a tribal enrollment card,

12   birth certificate, Social Security numbers,

13   descendancy.

14       Q       Whose job was it to sterilize the blade of

15   the instrument, do you know?

16       A       Probably Heather Mentzer.

17       Q       Does any doctor that you have worked with

18   sterilize their own equipment?

19       A       I don't know.

20       Q       Are you aware of any doctor here that's

21   sterilized their own equipment?

22       A       We don't -- Heather is the only one that

23   does the sterilizing.    It's a separate room.

24       Q       Done in a separate area?

25       A       Yes.
                                                              29




1        Q      You were an employee in 2017 of the

2    Department of Health and Human Services.

3        A      IHS, yes.

4        Q      And when you say IHS, you mean Indian

5    Health Services?

6        A      Indian Health, yes.

7        Q      The hospital retains full control over the

8    sterilization of the medical equipment; is that

9    correct?

10       A      I believe so.

11       Q      Do you know what a quality improvement

12   program is?

13       A      Yes.

14       Q      What is it?

15       A      Something we do to see what we can improve

16   on a specific incident.

17       Q      Was there a quality improvement program

18   put in place after the Horlebein incidents?

19       A      I don't know.   I'm not part of the QAPI.

20       Q      Not to your knowledge?

21       A      I don't know.   I don't have anything to do

22   with the QAPI, Q-A-P-I.

23       Q      The hospital -- admission of the hospital

24   then and now, 2017 and now, is to provide the best

25   possible health care services to Native American
                                                               30




1    populations it serves; isn't that right?

2        A     To improve the well-being of the

3    community, providing patient-centered health care

4    that is respectful of tribal beliefs.

5        Q     For the clinics, the outpatient clinics in

6    2017, IHS provided the nursing staff, correct?

7        A     In 2017?    Yes.

8        Q     And all the equipment that's used in the

9    outpatient clinics is provided for -- was provided

10   for by IHS.

11       A     I don't know where they buy their

12   equipment.    I'm not part of purchasing.

13       Q     I guess maybe I asked a bad question.      So

14   I'll try to rephrase it a little bit.

15                    IHS provided, regardless of where

16   they got it from, they provided the medical and

17   non-medical equipment and supplies used in the

18   outpatient clinics.

19       A     Yes.

20       Q     And the staff in the outpatient clinics

21   were provided for -- the nursing staff, the support

22   staff were supplied by employees of IHS.

23       A     Generally.    We may have had some contract

24   nurses.   I don't recall.

25       Q     All employees at IHS in 2017 had an
                                                           31




1    obligation to disclose waste, fraud, abuse and

2    corruption to appropriate authorities; is that

3    right?

4        A     Correct.

5        Q     Did you ever report any?

6        A     No.

7        Q     Did you know Dr. Virgilio Cantu?

8        A     Yes.

9        Q     Did I pronounce his first name right?

10       A     No.

11       Q     How do you pronounce it?

12       A     Virgilio.   He went by Virgil.

13       Q     How long was he here?

14       A     Two years possibly.

15       Q     What happened to him?

16       A     He and his wife moved.

17       Q     Where did they move to?

18       A     At that time I think they moved to New

19   York where his wife was from.

20       Q     So Dr. Virgil Cantu, would he have been

21   the supervisor of Horlebein?

22       A     I don't know.

23       Q     Are you on the medical staff?

24       A     You mean just an employee, or the medical

25   board?   What do you mean?
                                                            32




1        Q      The United States government has produced

2    some documents in this lawsuit, and one of the

3    documents that they produced was called

4    Omaha-Winnebago Medical Staff Bylaws, Rules and

5    Regulations of the Great Plains Indian Health

6    Service.

7        A      I have never seen that.

8        Q      Okay.   Is there an infection control

9    program here at the hospital?

10       A      We do have an infection control nurse.

11       Q      Who is the infection control nurse?

12       A      Mandy, and her last name is Parker.

13       Q      How long has she been with Twelve Clans?

14       A      A year.

15       Q      Do you know who would have done that --

16   served in that role in 2017?

17       A      I do not.

18       Q      Do you know whether or not they had an

19   infection control?

20       A      I do not.

21       Q      Are the staff here trained in the

22   cleaning, processing, packaging, distributing,

23   storing, and inventory control of sterile goods,

24   instruments, surgical trays and medical equipment?

25       A      No.
                                                             33




1           Q   Why aren't they trained in that?

2           A   We have a designated person who does it,

3    and she has a backup.

4           Q   And the designated person would be Heather

5    Mentzer?

6           A   Yes.

7           Q   Is she still here?

8           A   Yes.

9           Q   Do you know why it took so long for Dr.

10   Horlebein's situation to be discovered?

11          A   I do not.    I did not work up there with

12   him.

13          Q   Do you know who the nurse was that noticed

14   the physician had improperly sterilized the

15   instrument?

16          A   I do not.

17          Q   So the government in an answer to an

18   interrogatory indicated in answer 4 (c) that the

19   following staff members were involved in the

20   treatment of plaintiff, instrument sterilization

21   and/or scheduled to work in outpatient podiatry on

22   April 24, 2017.

23                     Dr. John Horlebein, MSA Aaron

24   Johnson.   Do you know, what does MSA mean?

25          A   I think it stands for medical staff
                                                          34




1    assistant.   It's like a secretary.

2        Q    Is Aaron Johnson still here?

3        A    Yes.

4        Q    Is Aaron a man or a woman?

5        A    Male.

6        Q    What does he do now?

7        A    He is still an MSA.    I believe he works

8    nights in the ER.

9        Q    And then it says, RN Elizabeth Roberts,

10   Sarah Robertson, Sophia Perttula, Genevieve

11   Pipeonhead, Laura Donohue, Felicia Parker, and

12   Heather Mentzer.

13                   Do you know why they would have

14   identified you as a witness?

15       A    I don't.

16       Q    Have you ever had work with a

17   sterilization log?

18       A    No.

19       Q    That was Heather Mentzer's job?

20       A    Yes.

21       Q    And you still have central supply here.

22       A    Yes.

23       Q    In the government's answer to

24   Interrogatory No. 9, it says, RN Laura Donohue was

25   scheduled to work at the outpatient department on
                                                              35




1    April 24.    That indicates that you were working that

2    day.

3           A    Okay.

4           Q    You don't have any reason to dispute that?

5           A    I would have to look at my calendar, but I

6    don't know if I was here or wasn't here.

7           Q    You don't know of any reason why the

8    government's under oath answer wouldn't be right.

9           A    No.

10          Q    Did I get your home address?

11          A    No.

12          Q    Can I have your home address?

13          A    1027 3rd Street SE, Le Mars, Iowa.

14          Q    Are you aware of the five-page CDC

15   Infection Prevention and Control Assessment at the

16   Omaha Winnebago Indian Health Service podiatry

17   clinic from July of 2017?

18          A    I would have to see it to know if I

19   recognized it.

20          Q    That doesn't --

21          A    It doesn't ring a bell.

22          Q    You don't know when the hospital

23   discovered the failure to properly clean and

24   sanitize the chisel blade between patients.

25          A    I do not.
                                                           36




1              MS. DRULEY:     Objection.   Can we just

2          clarify, chisel blade handle.

3          Q   Okay.

4          A   I do not.

5          Q   Do you know when the failure to sanitize

6    the chisel blade handle first was discovered?

7          A   I do not.

8          Q   Do you know who was it initially reported

9    to?   Do you know that?

10         A   I do not.

11         Q   Elizabeth Roberts no longer works here?

12         A   Correct.

13         Q   What happened to her, do you know?

14         A   She moved.

15         Q   Where did she move?

16         A   I don't know.

17         Q   Did IHS in 2017 double-book appointments

18   with patients?

19         A   I would have to look at the scheduling.

20         Q   What does double-book mean?

21         A   Book two patients at the same time.

22         Q   At any of the outpatient clinics that you

23   have worked with here at the Winnebago unit, did

24   they double-book --

25         A   Yes.
                                                             37




1        Q    -- patients?

2        A    Yes.

3        Q    Why do they do that?

4        A    We have a high no show rate.

5        Q    So because of that, it's routinely --

6    patients are routinely --

7        A    Not routinely.     If we have somebody that

8    has a high no show rate, pretty sure they are not

9    going to show up, we'll double-book at that same

10   time so that slot doesn't go empty.

11       Q    Who is in charge of booking the

12   appointments?

13       A    The MSAs and the nurses.

14       Q    Have you ever personally ever

15   double-booked appointments?

16       A    Yes.

17       Q    And that was done in 2017?

18       A    I don't know.

19       Q    Well, you have been here since 2004.

20       A    Correct.

21       Q    During that entire time, have they been

22   double-booking?

23       A    No.

24       Q    When did the double-booking start?

25       A    Off and on.    I don't know when it started.
                                                               38




1    We used to triple-book.    I don't know what years,

2    when, what months.

3          Q     That still goes on?

4          A     We just recently started double-booking

5    again.

6          Q     And that's like a hospital policy to

7    double-book?

8          A     I don't believe it's a policy.   It's a

9    recommendation.

10         Q     Is it a written recommendation, or what is

11   it?

12         A     I haven't seen anything written.   I just

13   know that they want us to see more patients.

14         Q     And they -- how big is Twelve Clans

15   Hospital?

16         A     What do you mean, "how big"?   The square

17   footage, I don't know.    Inpatient, there's 18 beds,

18   I believe.    I don't know how many employees they

19   have.

20         Q     And they have an ER?

21         A     And an ER, correct.    There is also dental

22   and optometry, behavior health, public health,

23   transportation.

24         Q     When I have looked at the government's

25   discovery responses, there is nothing in the
                                                             39




1    protocols or rules that they have produced that

2    identifies a double-booking or a triple-booking

3    procedure.    That would be accurate, it's not in

4    writing?

5        A      I'm not sure if it's in writing.

6        Q      You have never seen it?

7        A      I have never seen it, no.

8        Q      It's more of a practice?

9        A      It's a recommendation for us to be more

10   productive, see more patients.

11       Q      And the recommendation is from the

12   higher-ups?

13       A      Correct.

14       Q      In 2017 -- in April of 2017, you know, the

15   person in charge was Dr. Cantu.

16       A      Okay.

17       Q      Is that correct?

18       A      I don't remember.

19       Q      When Dr. Cantu was here, do you know what

20   his title was?

21       A      No.

22       Q      Was he clinical director of IHS Winnebago

23   Hospital and Clinic?

24       A      Possibly.   I don't remember.

25       Q      Are you aware of anyone higher than him at
                                                             40




1    that time?

2        A      I'm not aware of -- are you talking just

3    in the clinic, or are you talking administration?

4        Q      Administration.

5        A      Well, there would be a CEO.   I don't know

6    how the levels go.

7        Q      Are some surgical instruments single-use

8    instruments?

9        A      Yes.

10       Q      And when we use the term "single-use

11   instrument," what does that mean?

12       A      One patient, one time, dispose of it in

13   the sharps.

14       Q      How is it disposed of, do you know?

15       A      In the sharps.    That's what we have

16   currently right now.

17       Q      And it used to be multi-use; is that

18   correct?

19       A      Correct.

20       Q      When was that change made?

21       A      When they did the reconstruction of our

22   central supply and sterilization area this year.

23       Q      What did they do up there?

24       A      I was never inside it.    Remodeled.

25       Q      Did you like Dr. Horlebein?
                                                                41




1        A       I didn't really interact with him.   He was

2    polite.   I never had any conversations with him.      I

3    don't know where he was from.

4        Q       What happens to a multi-use -- what did

5    happen to multi-use surgical equipment in 2017 after

6    it was used?

7        A       In the outpatient department, we would

8    take that dirty instrument, put it in a biohazard

9    bag, bring it into our dirty utility room.    There

10   was a pan -- a metal pan in there with a lid.      Dump

11   it in there and we would spray it with some kind of

12   solution.    Put the lid on it, and call Heather.

13       Q       All right.   So I'm going to write this

14   down just so I get it right.

15                    So after a multi-use surgical

16   equipment was used on a patient in 2017, what

17   happened with that piece of equipment?    You started

18   talking about a bag.

19       A       Put it in a biohazard bag.   Then it was

20   taken to the dirty utility room, emptied into -- at

21   the time it was a metal pan, I believe, and we

22   sprayed it.    I don't know what the name of the

23   solution was.    We would spray it, cover it, and we

24   would call Heather, or she would come and check it

25   every morning.
                                                                42




1        Q       Okay.    So whose job was it to put the used

2    surgical equipment into the biohazard bag?

3        A       The nurse that was working with the

4    provider.

5        Q       And who is in charge of walking it down to

6    the dirty utility room?

7        A       Usually the nurse.

8        Q       Who put it in the metal pan?

9        A       The nurse.

10       Q       Who sprayed it with the solution?

11       A       The nurse.

12       Q       So all of those functions would have been

13   done by the -- by an employee of IHS then, Twelve

14   Clans now -- a nurse.      Yes?

15       A       Yes.

16       Q       Did you say yes?

17       A       Yes.

18       Q       I saw you nod your head.    Just had to have

19   an oral response.

20                      So when is it put in the biohazard

21   bag after it's used?

22       A       After the procedure is done.

23       Q       And that's standard procedure right there,

24   correct?

25       A       Yes.
                                                             43




1           Q   And that procedure was the proper

2    procedure in 2017.

3           A   Correct.

4           Q   And that procedure was established by the

5    Department of Health and Human Services, IHS.    In

6    other words, it was a hospital policy?

7           A   Yes.   We had a policy.

8           Q   And you're familiar with that policy?

9           A   I would have to pull it up.   I don't know

10   what it says word for word.

11          Q   But generally --

12          A   Yes.

13          Q   -- what you walked me through is correct.

14          A   Yes.

15          Q   And it's under oath.

16          A   Yes.

17          Q   And it was never any individual doctor's

18   job to decontaminate and sterilize the medical

19   equipment, to your knowledge?

20          A   Down here?   No.   Upstairs in podiatry, I

21   don't know what Dr. Horlebein -- what his practice

22   was.   I never worked with him.

23          Q   But this practice that you identified --

24          A   Down here in the clinic, yes.

25          Q   Well, podiatry is also a clinic, right?
                                                               44




1        A       It is a clinic.    It's not on the main

2    floor.   It's on a separate floor.

3        Q       But other than being on a separate floor,

4    it's still an outpatient clinic, correct?

5        A       Correct.

6        Q       And the same policy applied all across the

7    hospital.

8        A       Correct.    But like I said, I don't know

9    what Dr. Horlebein's practices were, if he did it

10   himself.

11               MR. KING:    Do you mind if I take a break?

12               MS. DRULEY:    That's fine.

13              (Recess taken at 9:33 to 9:41 a.m.)

14       Q       So you worked under nursing services, a

15   supervisory clinical nurse.

16       A       I was not a supervisor.

17       Q       Who was your boss?

18       A       In '17?

19       Q       Yep.

20       A       Maybe Tracy Jones.    I'm not sure.

21       Q       Who is your boss now?

22       A       Elizabeth Dreesen.

23       Q       Is her title supervisory clinical nurse?

24       A       I believe so.

25       Q       And I'm just looking at an organizational
                                                              45




1    chart that was provided to me by the government.

2    You are not a nurse practitioner, right?

3        A       Correct.

4        Q       They identified a practical nurse, an LPN,

5    ambulatory case manager.    That was not you.

6        A       Correct.

7        Q       They identified a clinical nurse.   Was

8    that your job?

9        A       I am a clinical nurse, yes.

10       Q       And I'm referring to DEF 249, 250, 251.

11   It says the registered nurse is responsible and

12   accountable for the care provided and for assuring

13   the safety and well-being of the client.   Is that

14   accurate?

15       A       Yes.

16       Q       As part of the job duties of the title of

17   clinical nurse, one of the job duties is to maintain

18   an environment conducive to safety and well-being of

19   patients.

20       A       Okay.

21       Q       Does that sound right?

22       A       Yes.

23       Q       Part of the knowledge required is

24   knowledge of the standards of practice prescribed by

25   the state board of nursing and the nursing
                                                               46




1    profession.   Is that accurate?

2        A      Can you repeat that?

3        Q      Part of the knowledge required for your

4    position in 2017 as a clinical nurse was knowledge

5    of the standards of practice prescribed by the state

6    board of nursing and the nursing profession,

7    correct?

8        A      Correct.

9        Q      Part of the duties required for an

10   outpatient nurse -- and I'm referring to defense

11   260 -- is to maximize the client's health by

12   retaining professional accountability for nursing

13   care when assigning or delegating nursing

14   interventions.    Is that accurate?

15       A      Yes.

16       Q      What does point of use mean?

17       A      In regards to?

18       Q      Well, I'm looking at DEF 280, and it's a

19   Twelve Clans policy on decontamination, point of

20   use, preparation, and transport.      It was originated

21   in June of 2018, and approved, and you're familiar

22   with that policy, right?

23       A      I would have to look at it again.    We have

24   hundreds of policies.

25       Q      I understand.
                                                              47




1                    (A brief recess taken)

2        Q    So we had a little break, but during that

3    break, I had you look at the decontamination, point

4    of use, preparation, and transport policy of Twelve

5    Clans Unity Hospitals, DEF 280 through DEF 282.    You

6    had an opportunity to read that?

7        A    Correct.

8        Q    Is that an accurate statement of the

9    policy currently?

10       A    Yes.

11       Q    And it indicates that instrument

12   decontamination begins at the point of use.

13       A    Correct.

14       Q    Do you know what point of use means?

15       A    When the provider is using it.

16       Q    And then once they are used, they are put

17   inside a plastic bag labeled biohazard.

18       A    Correct.

19       Q    And then the policy is to then transport

20   it to the designated holding area.

21       A    Correct.

22       Q    And then contaminated items are to be

23   placed in the designated holding area inside the

24   designated container labeled biohazard.

25       A    Correct.
                                                               48




1        Q      And then sprayed evenly with the Steris

2    Pre-Klenz, K-L-E-N-Z, instrument transport gel.      Is

3    that accurate?

4        A      Yes.

5        Q      And when I look at Omaha-Winnebago IHS

6    hospital policy for decontamination, point of use,

7    preparation and transport, which was effective 9-14

8    of '16, and this was put together by Heather Mentzer

9    from central supply, as was Twelve Clans, also done

10   by Heather Mentzer -- it was the exact same policy;

11   is that right?

12       A      I don't know.   I haven't seen that one.

13       Q      I'll have you look at that.

14       A      (Witness complies.)   Yes.   They look very

15   similar.

16       Q      And according to that policy, the

17   responsibility for this policy is, quote, "the

18   responsibility of everyone who comes in contact with

19   them."

20       A      Correct.

21       Q      Let the record reflect that I'm handing

22   you what is marked DEF 367, which is a schedule

23   provided by the government.    When you have had a

24   chance to look at that, let me know.

25       A      (Witness complies.)
                                                              49




1          Q    This says at the top March 19 through

2    April 1, and this is a schedule; is that right?

3          A    Correct.

4          Q    And it has your name on it, Laura Donohue,

5    RN?

6          A    Donohue.

7          Q    Donohue.   I apologize.   And it says next

8    to that OPD.   What's OPD mean?

9          A    Outpatient department.

10         Q    And then I don't know if I understand the

11   letters as you follow over.    It looks like a D.

12         A    For day shift, 8 to 4:30.    On Monday I

13   worked 10 to 6:30.

14         Q    So this document shows when you would have

15   worked during that period.

16         A    Correct.   It also has the schedules of all

17   the other nurses that worked in the OPD department

18   as well.

19         Q    Sarah Robertson, Rachena Snyder, Sophia

20   Perttula, Christine Campbell and Genevieve

21   Pipeonhead; is that right?

22         A    Correct.

23         Q    And Elizabeth Roberts.

24         A    That's upstairs.

25         Q    Okay.   Then in hers -- next to hers it
                                                                50




1    says OPP.    What's that mean?

2        A       Outpatient procedures.

3        Q       And that would be the same for the

4    government's 371, where it has you on the schedule

5    from April 16 through April 29.

6        A       Correct, as well as all the other nurses

7    that were scheduled in the outpatient.

8        Q       And then through May 13.

9                      Let's break for one minute.

10           (Recess taken at 10:02 to 10:04 a.m.)

11       Q       I think there is a podiatrist in North

12   Sioux City called Donahue.     That's no relation to

13   you, is it?

14       A       No.

15               MR. KING:   I don't have any other

16       questions for you.      Thank you so much for your

17       time.

18               MS. DRULEY:    I have none.

19               Laura, you have the right to read your

20       deposition to ensure that Marcia has taken down

21       everything that was said today accurately, or

22       you can waive that right.      It's up to you.    If

23       you opt to read and sign, you have 30 days to

24       do so.

25               THE WITNESS:   I would like to read and
                                                 51




1    sign it.

2                    *   *   *

3    END OF PROCEEDINGS AT 10:04 a.m., 5-19-21

4                    *   *   *

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                 52




1                  CERTIFICATE OF REPORTER

2

3             I, Marcia L. Mahon, Certified Shorthand

4    Reporter in and for the State of Iowa, do hereby certify

5    as follows:

6             1.   That the deponent aforenamed was duly sworn

7    prior to the taking of this deposition.

8             2.   That I took down in shorthand correctly the

9    testimony of said deponent and have caused the same to be

10   transcribed, and that this deposition is a true and

11   correct record of the testimony given by said deponent at

12   the time I affix my signature to this certificate.

13            3.   I further certify that I am not related by

14   consanguinity or affinity within the fourth degree to any

15   party, his attorney, or any employee of any of them; that

16   I am not financially interested in this action, and that

17   I am not the attorney or employee of any party.

18            To all of which I have verily affixed my

19   signature this _________ day of __________, ______.

20

21                           ___________________________

22                           MARCIA L. MAHON, CSR, RPR
                             MM Court Reporting
23                           1402 Elgin Avenue
                             So. Sioux City, NE 68776
24                           (712) 259-2625

25
